 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     EDWARD CALVILLO,
11                                                         Case No.: 2:19-cv-00277-RFB-NJK
               Plaintiff(s),
12                                                                        Order
     v.
13                                                                 [Docket Nos. 27, 28]
     EXPERIAN INFORMATION SOLUTIONS,
14   INC., et al.,
15             Defendant(s).
16         Pending before the Court are Defendant Experian’s motions for protective order and to stay
17 discovery pending resolution of its motion to dismiss. Docket Nos. 27, 28; see also Docket No.
18 19 (motion to dismiss). Plaintiff filed a response in opposition, and Experian filed a reply. Docket
19 Nos. 44, 46. The motions are properly resolved without a hearing. See Local Rule 78-1. Motions
20 to stay discovery have been granted in other cases presenting substantially similar circumstances.
21 See, e.g., Mintun v. Experian Info. Sols., Inc., 2019 WL 2130134 (D. Nev. May 15, 2019). The
22 Court is persuaded that the same result should be reached in this case, as well.1
23         Accordingly, for good cause shown, the motions for protective order and to stay discovery
24 are GRANTED. To the extent resolution of the motion to dismiss does not result in termination
25
26
           1
             Plaintiff makes a threshold argument that the motions should be denied because claims
27 against Defendant Trans Union are not within the scope of the relief requested, such that discovery
   would proceed in piecemeal fashion. See Resp. at 5. A stipulation of dismissal has since been
28 filed with respect to Trans Union. See Docket No. 52.

                                                    1
 1 of this case, a joint proposed discovery plan must be filed within 14 days of the resolution of that
 2 motion.
 3         IT IS SO ORDERED.
 4         Dated: June 17, 2019
 5                                                              ______________________________
                                                                Nancy J. Koppe
 6                                                              United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
